DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Claims 1-9 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is considered to address mere formal matters in the claims.

 In the Claims:
Claim 1 has been amended to read as follows:
--
1. A method for manufacturing an ulcer treatment, the method comprising the steps of:
(A) providing a plurality of Persian oak acorns, a first quantity of water, a second quantity of water, an oven, and a grinder; 
(B) washing the plurality of Persian oak acorns in the first quantity of water; 

(D) washing the plurality of nuts in the second quantity of water; 
(E) extracting a plurality of nut skins and nut fruit by roasting the plurality of nuts within the oven; and 
(F) pulverizing the plurality of nut skins and nut fruit into a quantity of ulcer-treating powder with the grinder.
--


   In claim 2 (at line 2) the term “comprises” has been amended to recite the term  --comprising--.
   In claim 2 (at lines 3,4-5, and 6) the term “Persian-Oak” has been amended in each instance to recite the term --Persian oak--. 
  
   In claim 3 (at line 2) the term “comprises” has been amended to recite the term  --comprising--.
   In claim 3 (at lines 4,6, 8, and 10) the term “Persian-Oak” has been amended in each instance to recite the term --Persian oak--. 
   
   In claim 4 (at line 2) the term “comprises” has been amended to recite the term  --comprising--.
   In claim 4 (at lines 4, 6, and 7) the term “Persian-Oak” has been amended in each instance to recite the term --Persian oak--. 

  In claim 5 (at line 2) the term “comprises” has been amended to recite the term  --comprising--.

  In claim 6 (at line 2) the term “comprises” has been amended to recite the term  --comprising--.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of Sepahvand (US 2016/0022755 A1) is considered the closest prior art, teaching Persian oak in general was known in the art as a medicinal material, and that the seeds “are used in traditional medicines for inflammatory and gastric ulcers” (‘755 at para. [0005]); however, the reference further is directed to a therapeutic applied gel composition manufacture and does not teach or reasonably suggest a Persian oak powder of a roasted and with water plurally-washed and extracted material, having ulcerative treatment properties,  in a method as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655